Citation Nr: 1637419	
Decision Date: 09/23/16    Archive Date: 09/30/16

DOCKET NO.  14-14 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for bilateral hip osteoarthritis status post bilateral hip replacement.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran.


ATTORNEY FOR THE BOARD

I. Cannaday, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from August 1955 to August 1965.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii. 

A hearing was held before the undersigned Veterans Law Judge in July 2016.  A transcript of the hearing is of record.  During the hearing, the Veterans Law Judge agreed to hold the record open for 60 days.  Thereafter, the Veteran submitted additional evidence along with a waiver of initial review of this evidence by the Agency of Original Jurisdiction (AOJ).  See August 2016 correspondence; 38 C.F.R. § 20.1304 (c) (2015).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's current bilateral hip disability is at least as likely as not the result of an in-service event or injury.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for entitlement to service connection for a bilateral hip disability has been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the VCAA, VA is required to advise a claimant of the information and evidence not of record that is necessary to substantiate a claim.  See 38 U.S.C.A. § 5103 (West 2014); 38 C.F.R. § 3.159(b)(1) (2015).  VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim, unless no reasonable possibility exists that such assistance would aid in substantiating that claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  In light of the favorable disposition below, the Board finds that any deficiency in VA's VCAA notice or development actions is harmless error with respect to the issue adjudicated in this decision.

Law and Analysis

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran contends that his bilateral hip disability is a result of an in-service injury that he suffered while apart of the Marine's Sky Divers Club.  Specifically, he asserts that in approximately May 1962, he jumped out of a helicopter and injured himself upon landing.  He indicated that the brunt of the impact was on his knees and hips.  See Bd. Hrg. Tr. at 3-4.  The Veteran further stated that he lived through the pain, that it eventually went away, and that it came back around 2002-2003.  Id. at 4.  The Board notes that that there is a 3rd Marines Division Sky Divers Qualification certificate of record.  Additionally, the Veteran has provided multiple buddy statements indicating that the Veteran participated in the Marine's Sky Divers Club.  Moreover, an August 2011 buddy statement reports witnessing the Veteran landing hard.  The Board finds that the Veteran has competently and credibly reported an in-service injury.

The Veteran was afforded a February 2014 VA examination, during which the examiner noted that the Veteran was diagnosed with bilateral hip osteoarthritis status post total hip arthroplasty, with an original diagnosis date of 2002.  The examiner opined that it was less likely than not that the Veteran's bilateral hip disability was incurred in service.  In so finding, the examiner stated that upon separation, the affected hip joints would have been disclosed at that time.  The examiner further noted that the Veteran was able to perform 2-3 more jumps, which would have been difficult if there was a significant injury.  Further, the examiner stated that Veteran was first diagnosed with hip osteoarthritis in 2006.  

However, the Board notes that the initial date of diagnosis of the Veteran's bilateral hip osteoarthritis reported in February 2014 examination is inconsistent insofar as the examiner indicated that the Veteran was first diagnosed with hip osteoarthritis in 2002 and 2006.  Additionally, the examiner did not address the Veteran's statements that he had pain in his hip after his in-service accident and that the pain went away.  In that regard, it appears as if the examiner based his opinion on the lack of a documented in-service complaint of hip pain without consideration of the Veteran's lay statements.  As such, the Board finds the February 2014 VA examination is of limited probative value.

In August 2016, the Veteran obtained a private medical opinion regarding the nature and etiology of his hip disability.  The doctor noted his familiarity with the Veteran as a patient and opined that the Veteran's total joint arthroplasty procedures were related to his active duty service.  The doctor reasoned that the Veteran's osteoarthritis and resultant surgery is directly related to his active duty parachute landing falls and injuries sustained while he was on active duty.  Additionally, in October 2012, the same doctor indicated that the Veteran's osteoarthritic changes probably have a direct relationship to the Veteran's active duty.  The Board finds that the August 2016 opinion is based on an accurate factual premise and provides the Board with adequate supporting rationale.  See Reonal v. Brown, 5 Vet.App. 458, 461 (1993) (holding that a medical opinion based on an inaccurate factual premise has no probative value); Monzingo v. Shinseki, 26 Vet.App. 97, 105 (2012) (holding that "examination reports are adequate when they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion").  
  
As the issues of the existence of a current disability and injury in service have been established, the dispositive issue in this case hinges on the issue of nexus, i.e., whether the Veteran's current disability is related to service.  Here, the Board finds that the February 2014 VA examination is outweighed by the August 2016 private medical opinion and supports a grant of benefits in this case.  At a minimum, the October 2012 and August 2016 opinions place the evidence of record at least in equipoise as to whether the Veteran's bilateral hip osteoarthritis status post bilateral hip replacement is related to service.   See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, service connection for bilateral hip osteoarthritis status post bilateral hip replacement is warranted.  

ORDER

Service connection for bilateral hip osteoarthritis status post bilateral hip replacement is granted.



____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


